UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7365



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH BENNETT NEAL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-92-8-F)


Submitted:   February 22, 2001         Decided:     February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Bennett Neal, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Bennett Neal appeals the district court’s order denying

relief on his Motion for Reconsideration of Modification of Sen-

tence pursuant to § 18 U.S.C.A. § 3582(c) (West 2000).      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See United States v. Neal, No. CR-92-8-F (E.D.N.C.

Sept. 15, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2